 

Exhibit 10.31

 

Scio Diamond Technology Corporation

Amended License Agreement

 



 

This Amended License Agreement (the “Agreement”) is made as of November ___,
2016, (the “Effective Date”) by and between SCIO Diamond Technology Corporation
a Nevada corporation, having a principal place of business at 411 University
Ridge, Suite D, Greenville, SC 29601 (the “LICENSOR”) and Grace Rich Limited, a
Hong Kong corporation (“Grace Rich”) and SAAMABA, LLC, a Michigan limited
liability company (“SAAMABA”) each having a principal place of business at c/o
354 Indusco Court, Troy, Michigan 48083 (and together referred to herein as,
“LICENSEE”).

 

Agreement

 

1.           Background

 

1.1           LICENSEE includes Grace Rich, a wholly-owned affiliate of SAAMABA,
and SAAMABA.

 

1.2           LICENSEE is formed to establish, own and operate a manufacturing
facility in the PRC for the manufacture, sale and distribution worldwide of type
lla single-crystal CVD diamond, and other Licensed Products as defined below.

 

1.3           LICENSOR creates, develops, and manufactures technology for the
manufacture of single-crystal CVD diamond, and owns valuable confidential
information, know-how, trade secrets, issued patents, and pending patent
applications relating to that technology.

 

1.4           LICENSEE wishes to obtain a non-exclusive license under the
foregoing confidential information, know-how, trade secrets, issued patents, and
pending patent applications.

 

1.5           LICENSOR is willing to grant LICENSEE the foregoing non-exclusive
license under the terms and conditions set forth herein.

 

2.           Definitions

 

2.1           “Affiliate” means one or more WFOE’s established by LICENSEE
pursuant to the laws of the PRC for the manufacture of type lla single-crystal
CVD diamond, which entity is wholly-owned by LICENSEE. For the purposes of this
Agreement, WFOE(s) shall be the Affiliate only so long as such 100% ownership
exists.

 

2.2           “Confidential Information” means that information: (1) disclosed
by LICENSOR to the LICENSEE, or which LICENSEE visually obtains in connection
with this Agreement; and (2) which relates to LICENSOR's past, present and
future research, development and business activities; and (3) which has been
identified to LICENSEE at the time of disclosure as, or which the LICENSEE knows
or should reasonably know is, confidential to LICENSOR. Confidential Information
shall also mean the results of any activity performed during the term of and in
performance of services under this Agreement including manufacturing CVD
diamond, or preparing reports, papers, drafts, notes and meeting minutes and
associated prototype(s), parts, and materials.

 

2.3           “Licensed Technology” means all technology, know-how, and
processes for the manufacture of single-crystal type IIa CVD diamond, which is
necessary for LICENSEE and/or the Affiliate to manufacture Type I Licensed
Products and Type II Licensed Products. The Licensed Technology includes
LICENSOR Confidential Information and is considered trade secrets.

 

2.4           “Licensed Patents” means all patents throughout the world:

 

(a)          issued or issuing on patent applications entitled to an effective
filing date prior to the expiration or termination of this Agreement; and

 

(b)          under which patents or the applications therefor LICENSOR has as of
the Effective Date, or thereafter obtains, the right to grant licenses to
LICENSEE of or within the scope granted herein without such grant or the
exercise of rights thereunder resulting in the payment of royalties or other
consideration by LICENSOR or its Affiliate to third parties.

 

(c)          Licensed Patents includes, but is not limited to, the United States
patents set forth in Exhibit A (Licensed United States Patents), and all United
States patents owned by LICENSOR that cover improvements of the inventions
covered by the patents sets forth in Exhibit A. Licensed Patents also includes
and all patents in countries outside the United States that correspond to the
U.S. patents recited in the previous sentence, and all patents issuing on patent
applications that are continuations, continuations-in-part, divisionals,
reexamination applications, or reissue applications of any of the patent
applications from which the previously recited patents in this Section 2.4(c)
issued.

 

2.5            “Licensed Products,” means Type 1 Licensed Products and/or Type 2
Licensed Products.

 

2.6           “Type 1 Licensed Products” means type lla single crystal CVD
manufactured diamond being 4 millimeters in depth and finished at a weight of .5
carat or less after cutting and polishing.

 

2.7           Type 2 Licensed Products” means any manufactured diamond outside
the scope of Type 1 Licensed Products.

 

2.8            “PRC” means People’s Republic of China, including its SAR of Hong
Kong and Macao.

 

 

 

 

2.9           “SCIO Grower” means a system to grow a Type IIa single crystal
diamond. The system includes only the equipment on the diamond manufacturing
facility side of utilities feeding the SCIO Grower, examples of such utilities
being chilled water, gases, electricity and exhaust. To meet the definition of
SCIO Grower, the system must include at least: 

 

reactor/chamber – hoist – cart;

 

control wiring;

 

mass flow control valves and associated control wiring;

 

power pack and associated control wiring;

 

connections to electrical and mechanical utilities;

 

hydrogen generator;

 

associated filters and pumps;

 

computer and computer controls including appropriate formulas; and

 

exhaust connections.

 

Operations manuals and checklists for the SCIO Grower will be supplied by
LICENSOR upon request.

 

2.10         “WFOE” means the WHOLLY FOREIGN-OWNED ENTERPRISE established
pursuant to the laws of the People’s Republic of China 100% and owned by
LICENSEE.

 

2.11         “WHOLLY FOREIGN-OWNED ENTERPRISE” means a limited liability
corporation for the purpose of China-based business.

 

3.             Licenses

 

3.1           Subject to the terms and conditions of this Agreement, LICENSOR
hereby grants to LICENSEE, and LICENSEE hereby accepts, a non-exclusive,
irrevocable, non-transferable, with the right to sublicense pursuant to Section
4.1, license under the Licensed Patents and the Licensed Technology to
manufacture and use, throughout the world (other than India), including but not
limited to in the PRC and (in conformance with the Shareholder’s Agreement) all
its Special Administrative Regions, Type I and Type 2 Licensed Products, and to
import, export, offer to sell, and sell, worldwide, Type 1 and Type 2 Licensed
Products (of any color or variety, without limitations) that were manufactured
using the manufacturing license recited in this Section 3.1, and to practice, in
the PRC, or elsewhere in the world (other than in India), any process involved
in the manufacture and use of Type 1 or Type 2 Licensed Products. Licensee shall
not be deemed to be in violation of this or any other provision of this
Agreement due to the fact that one or more of its stockholders is incorporated,
resides or maintains a principal place of business or offices outside the PRC.

 

3.2           Subject to the terms and conditions of this Agreement, LICENSOR
hereby grants to LICENSEE, and LICENSEE hereby accepts, a non-exclusive,
irrevocable, non-transferable, with the right to sublicense pursuant to Section
4.1, license under the Licensed Patents and the Licensed Technology to
manufacture and use, throughout the world (other than in India), including but
not limited to in the PRC and all its Special Administrative Regions, and to
import, export, offer to sell, and sell, worldwide, Type 1 and Type 2 Licensed
Products.

 

3.3           LICENSOR shall cooperate with LICENSEE after the Effective Date in
all reasonable respects to assist in the orderly transfer and disclosure of the
Licensed Technology, and will continue to so reasonably cooperate throughout the
term of this Agreement.

 

3.4           Nothing herein shall be construed to limit LICENSOR’s ability to
use, practice, sublicense or assign the Licensed Patents or Licensed Technology
in any manner.

 

3.5           In exchange for the license granted herein, and other commitments
made by LICENSOR, LICENSEE shall pay to LICENSOR, within three (3) business days
following full execution of this Agreement, and provided no event of default
exists hereunder, the amount of $600,000 USD.

 

4.             SUBLICENSES

 

4.1           SUBLICENSE All licenses granted by LICENSOR herein include the
right of LICENSEE to grant sublicenses, of or within the scope of such licenses,
solely to LICENSEE'S Affiliates. The Affiliate so sublicensed shall be bound by
the terms and conditions of this Agreement as if it were named herein in the
place of LICENSEE, provided, however, that LICENSEE shall be responsible for all
obligations of the Affiliate to LICENSOR. Such sublicense agreement shall
expressly include a provision making LICENSOR a third party beneficiary of such
sublicense agreement with the full right to enforce such agreement for
LICENSOR’S benefit. Any sublicense granted to the Affiliate shall terminate on
the date such Affiliate ceases to be the Affiliate. Such third party beneficiary
language is set forth in Exhibit B (Third Party Beneficiary Language).

 

4.2           [Intentionally blank].

 

5.             Marking

 

5.1           LICENSEE agrees to mark Licensed Products (or their containers or
labels) made, sold, or otherwise disposed of by LICENSEE under the license
granted in this Agreement with the numbers of the all United States Licensed
Patents. In addition, all Licensed Products shipped to, manufactured in, or sold
in countries other than the United States shall be marked in such manner as to
conform with the patent laws and practice of such countries, provided LICENSOR
gives LICENSEE timely notice pursuant to Article 16 (Notice) of the issuance and
patent numbers of the patents which are to be the subject of such marking.

 

 

 

 

6.             Confidentiality

 

6.1           LICENSOR is the owner of all Confidential Information.

 

6.2           LICENSEE shall treat the Confidential Information of LICENSOR as
set forth below. However, the term "Confidential Information" shall not mean any
information disclosed by LICENSOR to LICENSEE, which LICENSEE can satisfactorily
demonstrate is:

 

(a)          already in the possession of the LICENSEE and not furnished by the
LICENSOR;

 

(b)          rightfully received by the LICENSEE from a third party without
obligation of confidence;

 

(c)          independently developed by the LICENSEE without referring to
Confidential Information of the LICENSOR;

 

(d)          now, or hereafter becomes, publicly available without breach of
this Agreement; or

 

(e)          approved for release by written agreement of the LICENSOR.

 

6.3           All intellectual property conceived, reduced to practice, made,
prepared, or developed that relates to the Confidential Information, whether by
LICENSEE or the Affiliate, shall be the exclusive property of LICENSEE (the “New
Intellectual Property ”). Subject to the exclusive license granted in Section
3.1, LICENSEE grants LICENSOR a fully paid, non-exclusive irrevocable,
non-transferable, royalty free license under the New Intellectual Property to
make, have made, use, have used, offer to sell, sell, export and import any
product, and to practice and have practiced any process in the manufacture and
use thereof. Subject to the exclusive license granted in Section 3.1, the
foregoing license shall include the unrestricted right to grant sublicenses,
including royalty-bearing sublicenses, of or within the scope of the recited
license. All New Intellectual Property shall be disclosed to LICENSOR as it is
conceived so that LICENSOR may exercise the license granted in this Section 6.3.

 

6.4           The LICENSOR agrees to clearly label as "CONFIDENTIAL" all
Confidential Information reduced to writing by LICENSOR and provided to the
LICENSEE as a result of oral and/or visual disclosures of Confidential
Information. The LICENSEE agrees to clearly label as "CONFIDENTIAL" all New
Intellectual Property that is reduced to writing by LICENSEE or the Affiliate.

 

6.5           LICENSEE and the Affiliate agree to hold all Confidential
Information in trust and confidence for LICENSOR, and not to use such
Confidential Information other than for the manufacture of License Products by
exercising the license granted to LICENSEE in this Agreement. LICENSEE and the
Affiliate agree not to disclose any such Confidential Information, including the
New Intellectual Property, by publication or otherwise, to any person other than
those employees whose services are required, who have a need to know for
manufacture of License Products using the licenses granted by Agreement, and who
agree in writing to be bound by and comply with the provisions of this Article
6. An employee confidential information and invention agreement (the “Employee
Agreement”) substantially in the form attached hereto, signed by an employee as
a condition of employment with LICENSEE or the Affiliate, satisfies the
requirement for the writing recited in the previous sentence. A copy of the
Employee Agreement substantially in the form to be implemented is attached
hereto as Exhibit C (Employee Confidential Information and Invention Agreement).

 

6.6           Disclosure of Confidential Information shall not be precluded if
such disclosure is in response to a valid order of a court or other government
body having jurisdiction over this Agreement; provided however, that LICENSEE or
the Affiliate, as the case may be, shall first have given prompt written notice
of such order to LICENSOR to enable LICENSOR to oppose such order or seek a
protective order requiring that the information and/or documents so disclosed be
used only for the purpose for which the order was issued.

 

6.7           LICENSEE shall maintain all writings, documents, articles, items
of work-in-process, and work that embodies, or includes any, Confidential
Information in restricted access areas to prevent access by unauthorized persons
or parties.

 

7.             Use Of Names And Trademarks

 

7.1           Nothing contained in this Agreement shall be construed as
conferring any right to use in advertising, publicity or other promotional
activities any name, trademark, trade name, or other designation of either party
hereto (including any contraction, abbreviation, or simulation of any of the
foregoing), unless expressly approved by both parties in writing prior to use
thereof.

 

8.              Audit Rights

 

8.1            No more frequently than once per calendar year, the LICENSOR and
its duly authorized representatives shall have the right, at normal business
hours of the day at the LICENSOR's sole expense, and subject to reasonable
confidentiality commitments, to audit the LICENSEE and its Affiliates' books of
account and records and all other reasonably-related documents and material
reasonably-related to Licensed Products and in possession of or under the
control of the LICENSEE and/or the Affiliates, with respect to the handling of
information and other intellectual property and the carrying out of other
obligations, in accordance with this Agreement. Such representatives will have
the right to make copies and extracts of the foregoing documents.

 

 

 

 

8.2           [Intentionally blank].

 

9.             Express Warranty; Disclaimer of Warranties; Limitation of
Liability

 

9.1           LICENSOR warrants to LICENSEE that (a) it has the lawful right to
grant the licenses granted in this Agreement, (b) the same are hereby granted
free and clear of all liens, claims, and restrictions of any kind, (c) such
Licensed Technology and Licensed Patents constitute, to LICENSOR’s knowledge,
all of the technological information necessary for LICENSEE to manufacture the
Licensed Products, and (d) the Licensed Products as so manufacture will not, to
LICENSOR’s knowledge, infringe the intellectual property rights of any third
party.

 

9.2           Other than the express warranty set forth in Section 9.1, THE
LICENSES HEREIN ARE GRANTED WITHOUT ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. ALL INTELLECTUAL PROPERTY, AND ANY OTHER INFORMATION, IF
ANY, PROVIDED BY THE LICENSOR, IS PROVIDED "AS IS", WITHOUT WARRANTY OF ANY
KIND, WHETHER EXPRESS OR IMPLIED LICENSOR DOES NOT REPRESENT OR WARRANT THE
ACCURACY OR COMPLETENESS OF THE FOREGOING INTELLECTUAL PROPERTY OR INFORMATION.
THE ENTIRE RISK ARISING OUT OF THE EXERCISE OF THE LICENSES GRANTED HEREUNDER
REMAINS WITH THE LICENSEE.

 

9.3            IN NO EVENT WILL LICENSOR BE LIABLE FOR ANY INCIDENTAL, SPECIAL,
OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
BUSINESS, LOST PROFITS, OR LOSS OF GOOD WILL) RESULTING FROM EXERCISE OF THE
LICENSES GRANTED HEREUNDER, OR THE USE OF THE LICENSED TECHNOLOGY, OR THE
MANUFACTURE, USE, OR SALE OF LICENSED PRODUCTS, WHETHER ARISING IN AN ACTION OR
CLAIM BASED ON CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF LICENSOR
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, UNLESS ARISING AS A RESULT
OF THE GROSS NEGLIGENCE OR WILLFUL MISCONUDCT OF LICENSOR.

 

9.4           Nothing in this Agreement is or shall be construed as an
obligation to bring or prosecute actions or suits against third parties for
patent infringement, except as provided in Article 11.

 

10.           Patent Infringement

 

10.1         In the event that LICENSEE shall learn of the substantial
infringement of any of the Licensed Patents, LICENSEE shall promptly provide
LICENSOR with reasonable evidence of such infringement. Both parties to this
Agreement agree that neither will notify a third party of the infringement
without first obtaining consent of the other party, which consent shall not be
unreasonably denied. Both parties shall cooperate with each other in an attempt
to terminate such infringement without litigation.

 

10.2         LICENSEE may request that LICENSOR take legal action against the
infringement. Such request shall be made in writing and shall include reasonable
evidence of such infringement and damages to LICENSEE. If the infringing
activity has not been abated within sixty (60) days following the effective date
of such request, LICENSOR shall have the right to:

 

(a)          commence suit on its own account or

 

(b)          refuse to participate in such suit.

 

10.3         LICENSOR shall give notice of its election in writing to LICENSEE
within sixty (60) days after receiving such request from LICENSEE and absent
refusal to participate in such suit, shall commence suit promptly thereafter,
but with control of such suit remaining in LICENSOR. LICENSEE shall have the
right to join or intervene at its own expense in any such suit commenced by
LICENSOR. LICENSEE may at its election bring suit for patent infringement if,
and only if, LICENSOR elects not to commence suit and if the infringement
occurred during the period and in a jurisdiction where LICENSEE had exclusive
rights under the Agreement, or in the event fails to diligent prosecute such
lawsuit. However, in the event LICENSEE elects to bring suit in accordance with
this paragraph, LICENSOR may thereafter join such suit at its own expense and
control of such suit shall remain with LICENSEE. Such legal action as is decided
upon shall be at the expense of the party on whose account suit is brought and
all recoveries recovered thereby shall belong to such party, provided, however,
that for legal action brought jointly by LICENSOR and/or LICENSEE (or by any one
or more of such parties with later joinder or intervention by the other and
fully participated in by the parties), such recoveries shall be shared jointly
by them in proportion to the share of expense paid by each party, after
deduction of loss suffered by LICENSEE .

 

11.           Indemnification

 

11.1         Licensee Indemnity. LICENSEE agrees, and agrees to require its
sublicensee, to indemnify, hold harmless, and defend LICENSOR and its officers,
employees, and contractors against any and all liability, claims, suits, losses,
damages, costs, fees, and expenses for, death, illness, personal injury,
property damage, and improper business practices arising out of the manufacture,
use, sale, lease or other disposition of the Licensed Products by LICENSEE, or
by its sublicensee.

 

11.2         Licensor Indemnity. Subject to the final sentence of Sections 3.1
and 3.2, LICENSOR shall defend LICENSEE and its officers, directors, agents,
shareholders, members and affiliates(collectively, the “INDEMNITEES”) from and
against any claim, suit or other proceeding (each a “Claim”) brought or
threatened against the INDEMNITEES by a third party to the extent the Claim
arises out of or results from a breach by Licensor of any obligation under this
Agreement, or any claim that a Licensed Product, to the extent that the Licensed
Product’s manufacture is within the scope of the licenses under this Agreement,
infringes any patent, and shall settle such Claim and pay the amount of such
settlement or, as in the case of suit, pay all damages, expenses and costs
(excluding attorneys’ fees) awarded from an unappealable decision of a court of
competent jurisdiction. As an express condition precedent to LICENSOR’s
obligations under this Section 11.2, the INDEMNITEE must: (a) give LICENSOR
prompt written notice of any such Claim, (b) grant LICENSOR sole control over
the defense and settlement of the Claim, (c) provide LICENSOR with full
cooperation for the defense of the Claim, and (d) not enter into any settlement
or compromise of such Claim without LICENSOR’s prior written approval. If such
Licensed Product is held to infringe or, in LICENSOR’s opinion, likely to be
held to infringe, LICENSOR shall, at LICENSEE’s option but at LICENSOR’s
expense, (i) procure for the INDEMNITEES the right to continue exercising their
rights under this Agreement with respect to the Licensed Product, (ii) replace
or modify the Licensed Product so it is not infringing, or (iii) if neither (i)
nor (ii) are commercially practicable, terminate this Agreement immediately upon
written notice, subject to any damage claim by LICENSEE. Licensee may
participate in the defense or settlement of the Claim with counsel of its choice
and at its own expense provided that control of such defense and settlement
remains in LICENSOR. THE FOREGOING STATES LICENSOR’S ENTIRE LIABILITY AND THE
INDEMNITEES’ EXCLUSIVE REMEDY FOR INFRINGEMENT CLAIMS WITH RESPECT TO THE
LICENSED PRODUCTS.

 

 

 

 

11.3         Exception to Licensee Indemnity. LICENSOR shall not have any
obligation to indemnify the INDEMNITEES from and against any Claim that arises
out of or is based upon the modification of the any of the Growers or the
modification of any Licensed Technology by or for the INDEMNITEES without the
written approval of LICENSOR.

 

12.           Term and Termination

 

12.1         Term. The term of this Agreement shall commence on the Effective
Date and shall continue for the life of the last to expire of the Licensed
Patents. Thereafter, LICENSEE shall be free to continue to use, in any manner
LICENSEE desires, the Licensed Technology and the Licensed Patents, so long as
not in violation of any applicable law or contractual restriction.

 

12.2         Termination by LICENSOR. Should LICENSEE fail to perform any
obligation or meet any warranty of this Agreement on its part to be respectively
performed or met, which failure can be cured, then upon written notice of such
failure from LICENSOR, LICENSEE shall have two (2) years from the date of such
notice to correct such failure, and upon the failure of LICENSEE to do so,
LICENSOR may cancel and terminate this Agreement upon ten (10) days further
written notice. Should such failure by its nature not be curable, LICENSOR may
terminate this Agreement effective upon ten (10) days written notice.

 

12.3         LICENSEE may terminate this Agreement, and/or pursue all other
available legal remedies in the event of a default by LICENSOR hereunder. A
default shall exist in the event of any of the following: (a) LICENSOR fails to
perform any of its obligations under this Agreement, including the obligation to
make the Licensed Technology and the Licensed Patents fully available to
LICENSEE, (b) LICENSOR breaches, defaults under or makes a material
misrepresentation in any other material agreement between LICENSOR and LICENSEE,
(c) LICENSOR files or has filed against it a bankruptcy petition or seeks
protection afforded by any insolvency laws, including an assignment for the
benefit of creditors or a state court receivership, (d) LICENSOR violates any
applicable law, rule or regulation and such violation has a detrimental effect
on LICENSEE or its affiliated entities, (e) any of LICENSOR’s representations or
warranties set forth herein are false or become false , or (f) there is a change
in control of LICENSOR.

 

12.4         LICENSEE agrees not to challenge the validity of any of the
Licensed Patents or Licensed Technology, either solely, or jointly with one or
more other party. Any such challenge shall be null and void.

 

12.5         Sublicense Termination. Every sublicense agreement granted to an
Affiliate shall terminate on the effective date of termination of this
Agreement.

 

12.6         Rights After Termination. No termination of this Agreement shall
relieve LICENSEE or the Affiliates of any obligation or liability accrued
hereunder prior to such terminations, or rescind or give rise to any right to
rescind anything done by LICENSEE or the Affiliate, or to rescind any payments
made or other consideration given to LICENSOR under this Agreement or the
sublicense agreement prior to the time such terminations become effective, and
such terminations shall not affect in any manner any rights of LICENSOR arising
under this Agreement or the sublicense agreement prior to such terminations.

 

13.           Export Controls

 

13.1         LICENSEE understands that LICENSOR is subject to United States laws
and regulations (including the Arms Export Control Act, as amended, and the
Export Administration Act of 1979), controlling the export of technical data,
LICENSOR’S computer software, laboratory prototypes and other commodities, and
LICENSOR’S obligations under this Agreement are contingent on compliance with
such laws and regulations. The transfer of certain technical data and
commodities may require a license from the applicable agency of the United
States Government and/or written assurances by LICENSEE that LICENSEE shall not
export such technical data and/or commodities to certain foreign countries
without prior approval of such agency. LICENSOR neither represents that a
license shall not be required nor that, if required, it shall be issued.

 

14.           Notices

 

14.1         All notices required or permitted to be given pursuant or in
reference to this Agreement shall be in writing and shall be valid and
sufficient if dispatched by certified mail, postage prepaid, and addressed as
follows:

 

 

 

 

  If to LICENSOR, to:       SCIO Diamond Technology Corporation   411 University
Ridge, Suite D,   Greenville, SC 29601   Attention:   Gerald A McGuire, CEO    
  Email: gmcguire@sciodiamond.com       If to Licensee, to:       Grace Rich  
c/o 354 Indusco Court   Troy, MI 48083   Attention: Roger Parsons      
Email:rogerp@combine.com

 

14.2         Notices of change of address may be made at any time in the manner
set forth above. Notices of change of address given as herein provided shall be
considered to have been given when sent electronically (email) with proof of
delivery or five (5) days after the dispatch thereof using a reputable courier
service.

 

15General

 

15.1         Agreement Confidentiality. This Agreement and its terms and
conditions are confidential. Neither party shall make any public announcement
about or otherwise disclose to any third party the terms, conditions or content
of this Agreement or the parties' discussions regarding the subject matter of
this Agreement without the prior written consent of the other party, except to
perfect its rights under this Agreement.

 

15.2         Assignment. This Agreement may not be assigned in whole or in party
by LICENSEE without the prior written consent of the LICENSOR. Any attempted
assignment in derogation of the foregoing shall be null and void.

 

15.3         Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement are, and shall be deemed to be, for purposes of § 365(n) of Title
11 of the United States Code (the "Bankruptcy Code"), licenses of rights to
"intellectual property" as defined under § 101 of the Bankruptcy Code. The
Parties agree that in the event that any proceeding shall be instituted by or
against the LICENSOR seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking an entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, or the LICENSOR shall
take any action to authorize any of the foregoing, the LICENSEE hereunder shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code including, without limitation, the exercise of its licenses
hereunder

 

15.4         No Succession. The parties agree that (a) this Agreement is not
intended to confer upon LICENSEE the status of a successor corporation or entity
of LICENSOR, and (b) LICENSEE is not assuming or undertaking any liabilities or
obligations of LICENSOR, of any kind or nature, as part of the transactions
contemplated by this Agreement.

 

15.5         Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original; such
counterparts shall together constitute but one agreement.

 

15.6         Headings. The headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

 

15.7         Integration. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
written and oral agreements and understandings with respect to such subject
matter.

 

15.8         Equitable Relief. Because LICENSEE will have access to and become
acquainted with the Confidential Information, the unauthorized use or disclosure
of which would cause irreparable harm and significant injury which would be
difficult to ascertain and which would not be compensable by damages alone, the
parties agree that the LICENSOR will have the right to obtain an injunction,
specific performance, or other equitable relief without prejudice to any other
rights and remedies that it may have for such breach of this Agreement.

 

 

 

 

15.9         Governing Law; Arbitration

 

15.10         This Agreement shall be governed in all respects by the laws of
the United States of America and by the laws of the State of Michigan, excluding
its conflict of law provisions.

 

15.10.1         Each party agrees that any arbitration arising under or related
to this Agreement shall be commenced only after good faith attempts to resolve
the subject dispute have been made in a meeting between respective executives of
the parties.

 

15.10.2         All disputes, controversies or claims arising out of or relating
to this Agreement, or the breach, termination, or invalidity thereof, shall be
settled by arbitration in Detroit, Michigan in accordance with the American
Arbitration Association Arbitration Rules. Discovery shall be according to the
Federal Rules of Civil Procedure, including the taking of depositions. The award
rendered by the arbitrator shall include costs of the arbitration, reasonable
attorneys' fees and reasonable costs for experts and other witnesses. Judgment
on the award may be entered in any court having jurisdiction. The parties agree
that the arbitrator shall have the authority to issue interim orders for
provisional relief, including, but not limited to, orders for injunctive relief,
attachment or other provisional remedy, as necessary to protect either party’s
name, proprietary information, trade secrets, know-how or any other proprietary
right. The parties agree that any interim order of the arbitrator for any
injunctive or other preliminary relief shall be enforceable in any court of
competent jurisdiction.

 

15.10.3         In addition, either party shall be free at any time to seek
equitable relief in accordance with Section 15.8 (Equitable Relief) from any
court of competent jurisdiction, in order to protect that party's name,
Confidential Information, or trade secrets.

 

15.11         Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or otherwise unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby if the material benefits to be enjoyed by the
parties under this Agreement will otherwise be realized.

 

15.12         Amendment and Waiver. No amendment to this Agreement shall be
effective unless it shall be in writing and signed by the parties to the
amendment. Any failure of a party to comply with any obligation, covenant,
agreement or condition contained in this Agreement may be waived by the party
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure of compliance. Except as may otherwise be specifically provided herein,
any consent or approval required hereunder to be obtained from either party
shall be deemed not to have been given by such a party unless such consent or
approval is evidenced by a writing executed on behalf of such party by an
authorized signatory.

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 



  SCIO DIAMOND TECHNOLOGY CORPORATION       By:     Gerald McGuire   Chief
Executive Officer       Grace Rich Limited By:           Name:           Title:
 



 

 

 

 

EXHIBIT A

 

Licensed United States Patents

 

Title  Patent #   Date Filed  Date Issued  Expiration Date                System
And Method For Producing Synthetic Diamond   6,582,513   5/14/1999  6/24/2003 
5/13/2019 System And Method For Producing Synthetic Diamond   2001281404  
8/8/2001  2/24/2003  8/7/2021 System And Method For Producing Synthetic Diamond 
 2,456,847   8/8/2001  4/23/2013  8/7/2021 Method Of Growing Single Crystal
Diamond In A Plasma Reactor   8,187,380   10/29/2004  5/29/2012  10/28/2024
Grown Diamond Mosaic Separation   8,048,223   7/21/2005  11/1/2011  7/20/2025
Enhanced Diamond Polishing   7,238,088   1/5/2006  7/3/2007  1/4/2025 System And
Method For Producing Synthetic Diamond   7,879,148   3/13/2008  1/1/2011 
3/12/2028 Method Of Growing A Single Crystal Diamond   10/978,104   10/29/2004 
     System And Method For Producing Synthetic Diamond   2003-519552*  
8/8/2001       System And Method For Producing Synthetic Diamond 
 2012-108309*   8/8/2001       System And Method For Producing Synthetic
Diamond   11/776,682   7/12/2007       Synthetic Diamond Having Alternating
Layers With Different Concentrations Of Impurities   10/997,377   10/29/2004    
  Diamond Structure Separation   11/056,338   2/11/2005       System And Method
For Producing Synthetic Diamond   12/047,690   3/13/2008       Gemstone
Production From Cvd Diamond Plate   8,342,164   5/8/2009  1/1/2013  5/7/2029
Angle Cut On CVD Diamond   12/463,132   5/8/2009       Diamond Identifier 
 12/463,121   5/8/2009      

 

*Japan

 

U.S. Patent Application Serial Numbers included in the above table means that
the application is still pending.

 

 

 

 

EXHIBIT B

Third Party Beneficiary Language

 

Third Party Beneficiary. This Agreement is for the benefit of SCIO Diamond
Technology Corporation as a third party beneficiary. This Agreement may be
enforced by SCIO Diamond Technology Corporation or its subsidiaries, which shall
have all of the benefits of this Agreement, as if named herein for Grace Rich
Limited.

 

 

 

 

EXHIBIT C

 

Employee Confidential Information and Invention Agreement

 

This Proprietary Information And Inventions Agreement (the “Agreement”) is made
between me, the undersigned employee, and Grace Rich, Ltd. (the “Company”), and
is a material part of the consideration for my continued employment by the
Company, is further entered into for a cash payment of $100, for the premises,
mutual covenants and representations contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties. The parties agree as follows.

 

1.          No Conflict. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict with this Agreement or my
employment with the Company. I will not violate any agreement with or rights of
any third party or, except as expressly authorized by the Company in writing,
hereafter use or disclose my own or any third party’s confidential information
or intellectual property when acting within the scope of my employment or
otherwise on behalf of the Company. Further, I have not retained anything
containing any confidential information of a prior employer or other third
party, whether or not created by me.

 

2.          Intellectual Property Assignment. The Company shall own all right,
title and interest (including, but not limited to, patent rights, copyrights,
trade secret rights, mask work rights, database rights and all other
intellectual and industrial property rights of any sort throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, research, development, trade secrets,
techniques, processes, procedures, plans, policies, discoveries, hardware,
software, screens, specifications, designs, drawings, ideas and information made
or conceived or reduced to practice, in whole or in part, by me or any other
employee, independent contractor or agent of the Company during the term of my
employment with Company (collectively, "Inventions"), and I will promptly
disclose all Inventions to the Company. “Inventions” is to be broadly defined.
By way of example and without limitation, Inventions include all items mentioned
in the first sentence of this paragraph and any and all information concerning
teaching techniques, processes, formulas, innovations, discoveries,
improvements, research or development and test results, data, formats, marketing
plans, business plans, strategies, forecasts, unpublished financial information,
budgets, projections, and customer and supplier identities, characteristics and
agreements.

 

I hereby make all assignments necessary to accomplish the foregoing. I shall
further assist the Company, at the Company’s expense, to further evidence,
record and perfect such assignments, and to perfect, obtain, maintain, enforce,
and defend any rights specified to be so owned or assigned. I hereby irrevocably
designate and appoint the Company and its agents as attorneys-in-fact to act for
and in my behalf to execute and file any document and to do all other lawfully
permitted acts to further the purposes of the foregoing with the same legal
force and effect as if executed by me. If I wish to clarify that anything
created by me prior to my employment that relates to the Company’s actual or
proposed business is not within the scope of this Agreement, I have listed it on
Appendix A (Prior Matter). If I use or (except pursuant to this paragraph 2)
disclose my own or any third party’s confidential information or intellectual
property when acting within the scope of my employment or otherwise on behalf of
the Company, the Company will have and I hereby grant the Company a perpetual,
irrevocable, worldwide, royalty-free, non-exclusive, sub licensable right and
license to exploit and exercise all such confidential information and
intellectual property rights.

 

3.          Moral Rights. To the extent allowed by law, paragraph 2 includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as “moral rights,” “artist’s rights,” “droit
moral,” or the like (collectively “Moral Rights”). To the extent I retain any
such Moral Rights under applicable law, I hereby ratify and consent to any
action that may be taken with respect to such Moral Rights by or authorized by
the Company and agree not to assert any Moral Rights with respect thereto. I
will confirm any such ratifications, consents and agreements from time to time
as requested by the Company.

 

4.          Confidential Information. I agree that all Inventions and all other
business, technical and financial information (including, without limitation,
the identity of and information relating to customers, potential customers,
suppliers, strategic partners, service providers, employees, agents or
shareholders of the Company) I develop, learn or obtain during the term of my
employment that relate to the Company or the business or demonstrably
anticipated business of the Company or that are received by or for the Company
in confidence, constitute “Proprietary Information.” Proprietary Information
includes not only information disclosed by the Company or its clients to me in
the course of my employment, but also information developed or learned by me
during the course of my employment with the Company, such as Inventions (as
defined above). Proprietary Information is to be broadly defined. Proprietary
Information includes all information that has or could have commercial value or
other utility in the business in which the Company or clients are engaged or
contemplate engaging. Proprietary Information also includes all information of
which the unauthorized disclosure could be detrimental to the interests of the
Company or clients, whether or not such information is identified as Proprietary
Information by the Company or clients. By example and without limitation,
Proprietary Information includes any and all information concerning teaching
techniques, processes, formulas, trade secrets, innovations, inventions,
discoveries, improvements, research or development and test results,
specifications, data, know-how, formats, marketing plans, business plans,
strategies, forecasts, unpublished financial information, budgets, projections,
and customer and supplier identities, characteristics, and agreements. During
the term of my employment with Company, and thereafter, I will hold in
confidence and not divulge, disclose or otherwise use any Proprietary
Information except within the scope of my employment by the Company. However, I
shall not be obligated under this paragraph with respect to information I can
document is or becomes readily publicly available without restriction through no
fault of mine. I acknowledge that all Proprietary Information, in any form or
medium, including copies thereof is the sole and exclusive property of the
Company. Upon termination of my employment, I will promptly return to the
Company any and all items containing or embodying Proprietary Information in any
form or medium (including all copies), except that I may keep a single personal
copy of (i) my compensation records, (ii) materials distributed to shareholders
generally and (iii) this Agreement. I also recognize and agree that I have no
expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored computer files, email messages and voice messages) and that my activity
and any files or messages on or using any of those systems may be monitored at
any time without notice.

 

 

 

 

At the time of termination, regardless of reason and without reservation,
employee will sign the attached Appendix B (Affidavit).

 

5.          Non-Solicitation. I agree that during the term of my employment and
until the fifth anniversary of the conclusion of my employment with the Company,
I will not encourage or solicit any employee or consultant of the Company to
leave the Company for any reason (except for the bona fide firing of Company
personnel within the scope of my employment). I also agree that during the term
of my employment (whether or not during business hours) and until the fifth
anniversary of the conclusion of my employment with the Company, I will not
solicit business from, divert business from, or attempt to convert to other
methods of using or offering the same or similar products or services as
provided by the Company or its affiliates to any client or prospective client of
the Company or its affiliates.

 

6.          Non-Compete. I agree that upon termination of my employment for any
reason and until the fifth anniversary of the conclusion of my employment with
the Company, I will not engage in any activity that is in any way competitive
with the business or demonstrably anticipated business of the Company or its
affiliates, and I will not in any way assist any other person or organization in
competing or in preparing to compete with any business or demonstrably
anticipated business of the Company or its affiliates.

 

7.          Survival. I agree that my obligations under paragraphs 2, 3, 4, 5
and 6 of this Agreement shall continue in effect after termination of my
employment, regardless of the reason or reasons for termination, and whether
such termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine. My obligations under paragraphs 2, 4 and
4 also shall be binding upon my heirs, executors, assigns, and administrators
and shall inure to the benefit of the Company, its subsidiaries, successors and
assigns.

 

8.          Governing Law; Choice of Forum. Any dispute in the meaning, effect
or validity of this Agreement shall be resolved in accordance with the laws of
the State of South Carolina without regard to the conflict of laws provisions
thereof. I further agree that if one or more provisions of this Agreement are
held to be illegal or unenforceable under applicable South Carolina law, such
illegal or unenforceable portion(s) shall be limited or excluded from this
Agreement to the minimum extent required so that this Agreement shall otherwise
remain in full force and effect and enforceable in accordance with its terms. I
also agree that if any restriction in this Agreement shall be determined to be
invalid and unenforceable, it shall automatically be modified, or may be
modified by a court of competent jurisdiction, to the extent necessary to make
it valid and enforceable. I also understand that any breach of this Agreement
will cause irreparable harm to the Company for which damages would not be an
adequate remedy, and, therefore, the Company will be entitled to injunctive
relief with respect thereto in addition to any other remedies. I hereby waive
any requirement that the Company post a bond or similar security or instrument
in connection with any action the Company may commence in an effort to enforce
this Agreement.

 

9.          Miscellaneous. Except for my employment agreement with the Company,
this Agreement supersedes all prior agreements and understandings between the
parties—whether communicated in writing, orally or otherwise—and the
representations, covenants and agreements herein shall be binding and in full
force against the parties effective from the commencement of my employment with
the Company. I may not assign this Agreement or any rights or obligations
hereunder. This Agreement shall bind and inure to the benefit of each party and
its respective successors, heirs and assigns. Any references to the “Company” in
this Agreement shall include any subsidiary, affiliate, strategic partner,
assign and/or successor of the Company or any similarly situated party.

 

 

 

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. I SIGN THIS AGREEMENT VOLUNTARILY
AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE COUNTERPART WILL BE
RETAINED BY COMPANY AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 



EMPLOYEE       By:         Address:         Date of Commencement of Employment  
    Date:         Signed:    



 



 

